Citation Nr: 1719711	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-38 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 through August 1989.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in July 2010 at a Travel Board hearing.  A transcript is of record.

This issue has been before the Board on numerous occasions.  In relevant part, in a March 2016 decision, the Board denied entitlement to a total disability rating based on unemployability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's March 2016 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion ordered the Board to provide adequate reasons or bases for whether the January 2014 Acceptable Clinical Evidence (ACE) examination was adequate for rating purposes because it failed to account for any possible progression of symptoms in the years since the Veteran's July 2008 psychiatric examination.  To accord him every possible consideration, the Veteran should be afforded VA examinations to assess the current nature, extent and severity of his psychiatric, lumbar, and cervical spine disabilities.

Previously the Veteran did not return VA Form 21-8940, which is the formal claim form for TDIU.  Since it is necessary to remand this claim to comply with the joint motion, the RO should send him the form again.  The Veteran is advised that the information on this form is essential for fully considering his claim, as it provides information about his educational and occupational history.
As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VA Form 21-8940 for him to complete.

2.  Obtain all outstanding VA medical records from both Biloxi and Manilla dated from 2013 to the present.

3. Only after obtaining the records requested above, the Veteran should be afforded VA examinations to assess the current severity of his psychiatric, lumbar, and cervical spine disabilities.  The examiners should discuss the functional and occupational impairment due to his service-connected disabilities.

The record establishes the Veteran frequently travels out of the country to visit his family in the Philippines.  As such, please schedule the examination further out than would normally be done, to allow the Veteran additional time to return to Florida if he is travelling.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



